Citation Nr: 1231925	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-46 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for bipolar disorder with secondary alcohol abuse.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU benefits).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty March 1991 to August 1991, and from May 1997 to December 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran requested a Board hearing in November 2010, but cancelled that request in January 2011.

During the course of this appeal, the Veteran raised the issue of entitlement to TDIU benefits.  Specifically, statements filed by him in May 2012 and June 2012 contend that he is unemployable as a result of his psychiatric disorder.  The Court has held that a claim for entitlement to TDIU benefits is "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board has jurisdiction over this claim.  Id. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA psychiatric examination was conducted in October 2010.  At the time, the Veteran reported that he employed at the same job for the past six months.

In statements filed since that examination, the Veteran has reported that his bipolar disorder has substantially worsened.  In January 2011, he reported that he had recently had a relapse in his recovery and went on a terrible drug and alcohol binge and was more or less homeless, living out of hotel rooms.  In March 2011, he reported that had had been treated at the Raleigh General Hospital emergency room the past Sunday, for cocaine and alcohol abuse.  He had stolen checks from his mother and lent his car to a crack dealer in exchange for cocaine.  In September 2011, he reported that that he had had 3 jobs that year, and that recently, he had had a series of manic/depressive episodes, left the state using his boss's fuel card without permission, and later confessed to it and got into legal trouble for it.  He explained that he sought VA treatment after this event, from the Beckley, West Virginia VA Medical Center.  

An April 2011 letter from a friend indicates that the Veteran's nerves are torn to pieces.  In April 2012, the Veteran indicated that he had been incarcerated in August 2011 for petit larceny and currently he was being charged with burglary.  He had not been able to get his medications adjusted properly to get his mood swings under control.  He indicated that his bipolar disorder had progressively become worse, with the periods of depression lengthening and the periods of mania intensifying.  In another April 2012 letter, the Veteran indicated that he was going to Salem, Virginia the next day for an interview for a 28-day rehabilitation program, and that he was almost certain that the 28-day program was going to take place in the near future.  In a May 2012 letter, the Veteran indicated that he was then enrolled in the program at the Salem, Virginia VA Medical Center.

The Board finds that adverse symptomatology as reported above is observable by lay persons like the Veteran and his friend.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board further finds that these lay observations constitute competent and credible evidence that the Veteran's adverse symptomatology may have worsened since his last VA examination in 2010.  Id.  Accordingly, the Board finds that a remand is required to provide the Veteran with a new VA examination to ascertain the current severity of his service-connected bipolar disorder with secondary alcohol abuse.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate). 

Moreover, based upon information reported, it is clear that there are outstanding relevant private and VA medical records of treatment which the Veteran has received.  The Veteran indicated during his March 2010 VA psychiatric examination that he had not received any treatment since 2000.  However, the records mentioned above indicate that he has received treatment since the March 2010 VA examination.  Therefore, while the appeal is in remand status, the RO must attempt to obtain any relevant private or VA medical records of treatment the Veteran has received since March 2010 and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA medical records are constructively of record and must be obtained); 38 C.F.R. § 3.159 (2012).  

In May 2012 and June 2012, the Veteran made statements which lead the Board to conclude that he is seeking entitlement to TDIU benefits in light of his service-connected bipolar disorder with secondary alcohol abuse.  Accordingly, the Board finds that the issue of TDIU is part and parcel of the determination of the initial evaluation for his service connected bipolar disorder and is properly before the Board.  See Rice (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  However, because the record does not show that the Veteran has received 38 U.S.C.A. § 5103(a) (West 2002) VCAA notice as to this claim, has been provided an opportunity to provide VA with evidence and argument in support of this claim, and has been provided a VA examination in accordance with 38 U.S.C.A. § 5103A(d) (West 2002), the Board finds that this issue must also be remanded to the RO for this development. 

Evidence has been received at the Board on appeal, without a waiver of RO consideration of it.  Accordingly, following the development indicated below, the RO should consider all evidence received since the June 2010 statement of the case in the first instance.  

Accordingly, the appeal is REMANDED to the RO for the following actions: 

1.  The RO must provide the Veteran with VCAA notice concerning his claim for a TDIU.

2.  The RO must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for TDIU benefits.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment or other relevant sources.  All attempts to secure this evidence must be documented in the claims file. 

3.  After obtaining authorizations from the Veteran, the RO should obtain and associate with the record all of his private and VA treatment records for psychiatric symptomatology since March 2010.  This should include from the Beckley, West Virginia VA Medical Center, the Roanoke and Salem, Virginia VA Medical Centers, and the Raleigh General Hospital.  All actions to obtain the requested records should be documented fully in the claims file. 

4.  After undertaking the above development to the extent possible, the Veteran should be afforded a VA psychiatric examination to ascertain the current severity of his service-connected bipolar disorder with secondary alcohol abuse.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims files.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  In accordance with any AMIE worksheet for rating bipolar disorder, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disability.  In addition to any other information provided pursuant to the AMIE worksheet, the examiner should provide an opinion as to the Veteran's Global Assessment of Functioning (GAF) score due solely to his bipolar disorder with secondary alcohol abuse.  The examiner should also render an opinion as to whether the Veteran's service-connected bipolar disorder with secondary alcohol abuse at least as likely as not (a probability of at least 50 percent) has prevented him from obtaining or maintaining substantially gainful employment at any time since January 1999, and if so, during what specific time period(s).  

5.  Thereafter, the RO should readjudicate the claims, including the claim TDIU, in light of all evidence received since the November 2010 statement of the case.  Such readjudication should take into account whether "staged" ratings are appropriate for the service-connected bipolar disorder with secondary alcohol abuse.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal, including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

